Citation Nr: 1342442	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  12-08 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a dental condition for compensation purposes. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2001 to October 2005 and March 2006 to April 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran's October 2010 Notice of Disagreement included an appeal of the October 2009 rating decision in which his claims of service-connection for avulsion fracture, right ankle, and service connection for migraine headaches were each granted and assigned initial noncompensable ratings; however, he did not perfect his appeal of these issues on his April 2012 VA Form 9, Substantive Appeal.  He specifically limited the appeal to the issue considered herein.  Therefore, only his claim of entitlement to service connection for a dental condition remains on appeal.  See 38 C.F.R. §§ 20.200, 20.202 (2013).  

The Board notes that while a claim for entitlement to service connection for a dental disability is an implied claim for at least Class I treatment, see Mays v. Brown, 5 Vet. App. 302 (1993), a claim for service connection for a dental condition for VA outpatient dental treatment purposes was already referred to the VA Medical Center in August 2010.  See August 2010 rating decision.  No appeal relating to that claim is currently before the Board. 

The issue of entitlement to service connection for stomach problems, to include as secondary to service-connected posttraumatic stress disorder has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2011 VA Form 21-4138.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.



FINDING OF FACT

The Veteran does not have a compensable dental condition.


CONCLUSION OF LAW

The criteria for service connection for a dental condition for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is warranted.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The VCAA applies to the instant claim. 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 
 
In the instant case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2010.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how ratings and effective dates are assigned. 
 
VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and VA treatment records and associated them with his claims file.  The claims file also includes private treatment records submitted by the Veteran. 

The record shows that the Veteran has not been afforded a VA examination in connection with his dental claim.  The Board finds that such an examination or a medical opinion is not necessary in the present case.  As discussed below, the evidence of record does not show that the Veteran has a dental disorder as defined by VA regulations.  See 38 C.F.R. § 4.150.  The Veteran and his representative have not asserted, nor does the record show, that the Veteran has a loss of teeth due to loss of substance of the body of the maxilla or the mandible as a result of trauma or disease.  See id.  Consequently, VA was not required to afford the Veteran an examination in connection with this claim on appeal.  See 38 C.F.R. § 17.160 (2013).  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. §3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Merits of the Claim

The Veteran contends that he was given incomplete dental work during active service which resulted in his tooth (tooth #18) being abscessed and infected and requiring root canal therapy and restoration.  For this reason, he asserts that he is entitled to service connection for a dental condition for compensation purposes. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Generally, to establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board recognizes that lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381, 4.150.  

As an initial matter, the Board acknowledges that the Veteran's service treatment records reflect that he underwent dental work, including the removal of teeth, during his active service; however, as his claim is specifically limited to an abscess and infection of tooth #18 due to incomplete dental work in service, as identified in his written claim and the accompanying private medical records, the issue of entitlement to service connection for any additional dental condition is not currently on appeal.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for a dental condition of tooth #18 is not warranted.  Although the Veteran's private treatment records reflect an abscess and infection of his tooth which required restoration and a crown, the Veteran is precluded from entitlement to service connection for compensation purposes for such a condition.  38 C.F.R. § 3.381. 

As the Veteran seeks service connection for an abscess and restoration of a tooth and such condition can only be considered service-connected for the purpose of establishing eligibility for outpatient dental treatment - and not for compensation purposes - the claim for service connection, for compensation purposes, must be denied.  Where, as here, the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 






The Veteran seeks [service connection/an increased rating] for [disability].  By a [date] rating decision, [service connection/his claim] was denied, on the basis that [xxxxx].  The Veteran did not appeal that decision.  Therefore, the [date] decision denying the Veteran's claim for [xxxx] is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 20.1103. 

Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).  

The law provides that evidence proffered by the Veteran to reopen his claim is presumed credible for the limited purpose of ascertaining its materiality.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992).  

In [DATE], the Veteran sought to reopen his previously denied claim for [a X condition].  In a [DATE] rating decision, the RO [disallowed the reopening in a DATE rating decision, for failure to submit new and material evidence sufficient to reopen the claim.].  [Procedural stuff here - NOD, SOC, substantive appeal].

Regardless of the RO's determination, [OR actions of the RO to reopen the claim], the Board must independently determine whether the claim may be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1383 (Fed. Cir. 1996).  

The last final disallowance is the [date] rating decision.  At that time, the record included [the Veteran's service treatment records, etc. XX].  Also of record were VA treatment records dated [xxx through xxx.  These included complaints of XXX with findings of XXX. - Vet statements, etc.]

Upon review of the evidence added to the claims folder since the [date] denial, the Board finds that additional evidence [has/has not] been submitted which is sufficient to reopen the Veteran's claim.  Specifically, the evidence associated with the claims folder now includes [additonal VA treatment records/private records/statements, etc].  The records further document [x].

This evidence qualifies as new evidence, as it was not in the record before the RO at the time of the [date] rating decision, and it is not cumulative or redundant of the prior existing evidence of record.  It is also material, in that it relates to an unestablished fact necessary to substantiate the claim of [xxxx], [insert what fact it relates to ex: that of a current disability].  This new evidence, considered in conjunction with that previously of record showing that [the Vet was treated in service for X, .. XXX], additionally raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the Veteran [has] submitted new and material evidence sufficient to reopen his claim for [xxx].


ORDER

Entitlement to service connection for a dental condition for compensation purposes is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


